DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 12/14/2020. Claims 1-20 are currently pending with claims 11-19 withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 20 in the reply filed on 12/14/2020 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2013/0223974 to Schwarz et al. (Schwarz).
In Reference to Claim 1
Schwarz discloses a gas turbine engine (20) comprising: 
a compressor (24) configured to supply compressed air; 
a combustor (26) configured to receive at least a portion of the compressed air and a flow of fuel, and to generate a flow of combusted gas (see paragraph [0032] with fuel inherent to producing combust gas in gas turbine engines); 
a turbine (28) coupled to receive a core flow (C) of the combusted gas from the combustor to rotate a turbine rotor (54 and as expanded, see paragraph [0032]); 
a turbine inlet nozzle (74) disposed between the combustor (26) and the turbine rotor (72), and configured to direct the combusted gas to the turbine rotor (i.e. being a vane, see paragraph [0041]); and 
a number of vanes (74a) disposed in the turbine inlet nozzle (74), the vanes configured to rotate to vary a flow area through which the core flow passes (see paragraph [0041); 
wherein the vanes are configured to adjust a pressure ratio of the gas turbine engine to compensate for changing operational requirements of the gas turbine engine by rotating to positions matching the changing operational requirements (see paragraph [0044] and with requirements during aircraft climb or cruise).
In Reference to Claim 2
Schwarz discloses the gas turbine engine of claim 1, wherein the gas turbine engine (20) is operated at varying altitude (i.e. during aircraft cruise and climb, see paragraph [0044]); wherein the vanes (74a) are configured to maintain a flat rating of the gas turbine engine power to the altitude (as maintaining a predetermined engine operational condition, see paragraph [0042]).
In Reference to Claim 5
Schwarz discloses the gas turbine engine of claim 1, comprising: a second turbine rotor (46) disposed in the turbine to receive the core flow (C); wherein the vanes are configured to open and to close (see paragraph [0042]) to adjust a work level between two turbine rotors (46, 54) by changing a pressure drop through at least one of the turbine rotors and extending an operating pressure range of the turbine (see paragraph [0044]).
In Reference to Claim 8
Schwarz discloses the gas turbine engine of claim 1, wherein the vanes (74a) are configured to increase pressure ratio of the gas turbine engine by modulating closed to increase power output of the turbine (see paragraph [0044]).
In Reference to Claim 10
Schwarz discloses the gas turbine engine of claim 1, wherein the vanes are configured to increase the core flow by modulating open to reduce turbine inlet temperature (see paragraph [0050).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0223974 to Schwarz et al. (Schwarz) in view of US Patent Application Publication 2017/0036768 to Stieger et al. (Stieger).
In Reference to Claim 3
Schwarz discloses the gas turbine engine of claim 1, wherein the gas turbine engine (20) is operated at varying altitude (i.e. aircraft cruise and climb, see paragraph [0044]); wherein the vanes (74a) are configured to fully open at ground level to accommodate an increased requirement of the core flow (open at takeoff which includes ground, see paragraph [0050]) and the vanes are modulated closed as altitude increases to match a reduction in the flow of air from the pressurized source (modulated during climb and cruise, see paragraph [0050]); except disclosing, wherein the gas turbine engine is configured to receive a secondary flow of air from a pressurized source.
Stieger is also related to gas turbine engine (i.e. auxiliary power unit, APU, 300) and control of variable vanes (328, not specifically mentioned in specs, see figures 3 and 4, see also paragraph [0028]), as the claimed invention, and teaches wherein the gas turbine engine (300) is configured to receive a secondary flow (from 114) of air from a pressurized source (110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Schwarz to be an APU (as taught by Stieger) and with variable vane control (as acknowledged by Schwarz and applicable to various forms of turbine engines, see paragraph [0032], variable turbine control also of concern to Stieger, see paragraph [0026], and [0028]) and configured to receive a secondary flow of air from a pressurized source, as taught by Stieger, so as to provide auxiliary functions to an aircraft by using an APU and so as to control the pressure cabin of an aircraft independently of a power demand on an APU (see paragraph [0003] and [0028], of Stieger).
In Reference to Claim 4
Schwarz, as modified by Stieger, discloses the gas turbine engine of claim 3, wherein the gas turbine engine is configured as an auxiliary power unit (as taught by Stieger) and the pressurized source (cabin 116, Stieger) comprises a cabin air return system (114, Stieger) of an aircraft (see abstract, Stieger).

Claim(s) 6-7, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0223974 to Schwarz et al. (Schwarz) in view of US Patent Application Publication 2017/0276018 to Bifulco et al. (Bifulco).
In Reference to Claim 6
Schwarz discloses the gas turbine engine of claim 1, except, comprising: a stem connected with each of the vanes; a stem gear on each stem; a ring gear meshing with each stem gear and extending around the turbine; a drive gear meshing with the ring gear; and an actuator configured to rotate the drive gear.
Bifulco is also related to variable vanes (i.e. of the vane stage 162) of a gas turbine engine (20), as the claimed invention, and teaches a stem (106) connected with each of the vanes; a stem gear (164) on each stem; a ring gear (184) meshing with each stem gear and extending around the turbine (20); a drive gear (182) meshing with the ring gear; and an actuator (of 118A) configured to rotate the drive gear (see paragraph [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine of Schwarz to have a gearing system, as taught by Bifulco, and to control the variable vane of Schwarz, so as to impart less stress on the variable vane system by using a gearing system (see paragraph [0003] of Bifulco).
In Reference to Claim 7
Schwarz, as modified by Bifulco, discloses the gas turbine engine of claim 6, comprising: a housing section defining an opening (such as in 108, figure 11B as taught by Bifulco); and a support connected between each stem and each vane (lower portion connected to stem as seen on left in figure 11B, Bifulco, not labeled), wherein the support is configured to rotate in the opening (predictably being variable vanes as taught by Bifulco).
In Reference to Claim 20
Schwarz discloses a gas turbine engine (20) comprising: 
a compressor (24) having an air inlet and a compressed air outlet (both at span of compressor 24), and operable to increase temperature and pressure and to supply compressed air (see paragraph [0032]); 
a combustor (26) configured to receive at least a portion of the compressed air and a flow of fuel, and to generate a flow of combusted gas at a constant pressure (see paragraph [0032] with fuel inherent to producing combust gas in gas turbine engines); 
a turbine (28) coupled to receive a core flow (C) of the combusted gas from the combustor to rotate a turbine rotor while temperature and pressure decrease, wherein the core flow is axially directed (see paragraph [0032]); 
a turbine inlet nozzle (74) disposed between the combustor (26) and the turbine rotor (72), and configured to direct the combusted gas to the turbine rotor (54 and as expanded, see paragraph [0032]); 
a number of vanes (74a) disposed in the turbine inlet nozzle (74), the vanes configured to rotate to vary a flow area through which the core flow (C) passes to reach the turbine rotor (see paragraph [0041) ;  
wherein the vanes are configured to adjust a pressure ratio of the gas turbine engine to compensate for changing operational requirements of the gas turbine engine by rotating to a position matching the changing operational requirements (see paragraph [0044] and with requirements such as aircraft climb or cruise).
Schwarz does not teach a stem connected with each of the vanes; a stem gear on each stem; a ring gear meshing with each stem gear and extending around the turbine; a drive gear meshing with the ring gear; and an actuator configured to rotate the drive gear.
Bifulco is also related to variable vanes (i.e. of the vane stage 162) of a gas turbine engine (20), as the claimed invention, and teaches a stem (106) connected with each of the vanes; a stem gear (164) on each stem; a ring gear (184) meshing with each stem gear and extending around the turbine (20); a drive gear (182) meshing with the ring gear; and an actuator (of 118A) configured to rotate the drive gear (see paragraph [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine of Schwarz to have a gearing system, as taught by Bifulco, and to control the variable vane of Schwarz, so as to impart less stress on variable vane system by using a gearing system (see paragraph [0003] of Bifulco).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0223974 to Schwarz et al. (Schwarz) in view of US Patent 2,514,393 to Hutchinson (Hutchinson) and in view of US Patent 4,759,178 to Joy (Joy).
In Reference to Claim 9
Schwarz discloses the gas engine of claim 1, except explicitly teaching, wherein the vanes are configured to reduce a loading parameter of the combustor by modulating to a fully closed position for starting the gas turbine engine at altitude.
Hutchinson and Joy are also related to the operation of a gas turbine engine (as seen in figure 1 of Hutchinson and an APU as in Joy), using variable nozzle (with respect to Hutchinson, see col 1, ll 6-17), and starting of the engine during flight (see col 1, ll 6-17 of Hutchinson and col 1, ll 36-40 of Joy), as the claimed invention, and teaches wherein the nozzle (as taught by Hutchinson) may be configured to reduce a loading parameter of the combustor by modulating to a fully closed position (position as taught by Schwarz to increase compressor ratio, see paragraph [0044], and further at altitude which is taught to affect maintaining combustion by Joy, see col 1, ll 36-40) and for starting the gas turbine engine at altitude (as taught by Hutchinson in the modulation of the nozzle for starting in flight).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Schwarz to fully close the variable vanes during starting and at altitude so as to increase compression ratio (see paragraph [0044] of Schwarz) which would reduce combustor loading, a known problem in starting gas turbine engines in flight as taught by Joy (see col 1, ll 36-40), where modulation of the vanes aids in the starting of the gas turbine engine as further taught by Hutchinson (see col 1, ll 6-17 of Hutchinson).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show control of variable vanes using gearing, positioning of variable vanes in a housing, position of nozzles for starting and control systems for gas turbine with variable nozzle or vane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747